Citation Nr: 0720964	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bone deterioration in 
the bilateral legs, claimed as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to February 
1965 and from April 1965 to June 1969.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2003 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

During a video conference hearing held in February 2007, the 
veteran indicated that he wished to claim entitlement to an 
earlier effective date for his service-connected peripheral 
neuropathy of the bilateral lower and upper extremities.  He 
also appeared to contend that he should be service-connected 
for a back disability.  As the record does not indicate that 
the RO has addressed these issues, they are REFERRED to the 
RO for appropriate action.  


FINDING OF FACT

There is no medical evidence of record to establish that the 
veteran has bone deterioration in the bilateral legs.


CONCLUSION OF LAW

The criteria for service connection for bone deterioration in 
the bilateral legs, claimed as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

The veteran contends that he has bone deterioration in the 
bilateral legs as a result of service-connected diabetes 
mellitus.  See December 2002 VA Form 21-4138.  He testified 
that diabetes has caused damage to his legs, to include a 
build-up of fluid in his knees, which causes him problems 
walking.  See hearing transcript.  

As an initial matter, the Board notes that the veteran also 
provided testimony regarding numbness in his legs and toes.  
It appears, however, that the veteran's testimony is related 
to his service-connected peripheral neuropathy of both lower 
extremities, which is not currently on appeal.  The Board 
also notes that while the medical evidence indicates that he 
has sought treatment for pain in his feet, and has been 
assessed with very mild osteoarthritic changes to both feet, 
bilateral plantar fasciitis, bilateral hallux limitus, and 
ankylosis of the bilateral fifth toe joints, see August 2002 
VA compensation and pension (C&P) feet examination; June 2003 
podiatry note, service connection for bilateral flat foot and 
simple fracture of the right medial malleolus, claimed as a 
bilateral foot condition, was denied by rating decisions 
dated March 2002 and June 2002.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  A 
review of the medical evidence of record fails to establish 
that the veteran has any bone deterioration in his bilateral 
legs.  See treatment records from the Alexandria VA Medical 
Center (VAMC).  Although he has complained of pain in his 
legs, this pain has been related to his service-connected 
peripheral neuropathy of the lower extremities.  See e.g., 
January 2004 physical medicine and rehabilitation evaluation.  
In the absence of evidence that the veteran has bone 
deterioration in his bilateral legs, service connection on a 
secondary basis is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for service 
connection on a secondary basis and that the RO would assist 
him in obtaining additional information and evidence.  See 
February 2003 letter.  The veteran was later informed of the 
responsibilities on both his part and VA's in developing the 
claim and of the need to provide any evidence or information 
he might have pertaining to his claim.  See April 2005 
statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
Board acknowledges that the veteran was not provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection.  There is no prejudice in 
proceeding with the issuance of a final decision, however, as 
the claim for service connection is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA medical records have been associated 
with the claims folder.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  In fact, the veteran indicated during his February 
2007 hearing that he had no additional documents to submit.  
See hearing transcript.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bone deterioration in the bilateral 
legs, as secondary to service-connected diabetes mellitus, is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


